In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                          Filed: June 6, 2022

* * * * * *                *    *   *    *  **    *
JANELL ROSS,                                *             UNPUBLISHED
                                            *
              Petitioner,                   *             No. 17-1992V
                                            *
v.                                          *             Special Master Gowen
                                            *
SECRETARY OF HEALTH                         *             Influenza (“Flu”); Shoulder Injury
AND HUMAN SERVICES,                         *             Related to Vaccine Administration
                                            *             (SIRVA); Proffer.
              Respondent.                   *
                                            *
* * * * * * * * * * * * *
Leah V. Durant, Law Offices of Leah Durant, Washington, D.C., for petitioner.
Colleen C. Hartley, U.S. Department of Justice, Washington, D.C., for respondent.

                                        DECISION ON DAMAGES1

        On December 20, 2017, Janell Ross (“petitioner”) filed a petition in the National Vaccine
Injury Compensation Program.2 Petition (ECF No. 1). Petitioner alleged that as a result of
receiving the influenza (“flu”) vaccine on January 9, 2017, she suffered a Shoulder Injury
Related to Vaccine Administration (“SIRVA”). On October 13, 2021, the undersigned issued a
Ruling on Entitlement, finding that petitioner established she suffered a Table SIRVA and was
entitled to compensation. Ruling on Entitlement (ECF No. 76).

        On June 6, 2022, respondent filed a Proffer of Award of Compensation, which indicates
petitioner’s agreement to compensation on the terms set forth therein. Proffer (ECF No. 90).
The proffer is attached hereto as Appendix A.

1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this opinion contains a
reasoned explanation for the action in this case, I intend to post it on the website of the United States Court of
Federal Claims. The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. Before the opinion is
posted on the court’s website, each party has 14 days to file a motion requesting redaction “of any information
furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). An objecting party must provide the court with a proposed
redacted version of the opinion. Id. If neither party files a motion for redaction within 14 days, the opinion will be
posted on the court’s website without any changes. Id.
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-10 to 34 (2012)
(hereinafter “Vaccine Act” or “the Act”). Hereinafter, individual section references will be to 42 U.S.C. § 300aa of
the Act.
     Consistent with the terms in the attached Proffer, I hereby award the following in
compensation for all damages that would be available under 42 U.S.C. §300aa-15(a):

        1) A lump sum payment of $97,500.00 (for pain and suffering) in the form of a
           check made payable to petitioner.

       The Clerk of the Court is directed to ENTER JUDGMENT in accordance with this
decision. 3

        IT IS SO ORDERED.

                                                                               s/Thomas L. Gowen
                                                                               Thomas L. Gowen
                                                                               Special Master




3
 Entry of judgment is expedited by each party’s filing notice renouncing the right to seek review. Vaccine Rule
11(a).

                                                         2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                                    )
    JANELL ROSS,                                    )
                                                    )
                                                    )
                 Petitioner,                        )   No. 17-1992V
                                                    )   Special Master Gowen
    v.                                              )   ECF
                                                    )
    SECRETARY OF HEALTH AND HUMAN                   )
    SERVICES,                                       )
                                                    )
                 Respondent.                        )
                                                    )

              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

         On December 20, 2017, Janell Ross filed a petition for compensation under the National

Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (“Vaccine Act” or “Act”),

alleging that she suffered a Shoulder Injury Related to Vaccine Administration (“SIRVA”), as

defined in the Vaccine Injury Table, following administration of an influenza vaccine she

received on January 9, 2017. Petition at Introduction. On November 13, 2019, respondent filed

a Rule 4(c) Report denying that petitioner was entitled to compensation under the Act.

ECF 46. On October 13, 2021, the Special Master issued a Ruling on Entitlement finding that

petitioner was entitled to compensation for SIRVA. 1 ECF 76.

         I.     Item of Compensation

         Based upon the evidence of record, respondent proffers that petitioner should be awarded



1 Respondent has no objection to the amount of the proffered award of damages set forth herein.
Assuming the Special Master issues a damages decision in conformity with this proffer,
respondent waives his right to seek review of such damages decision. However, respondent
reserves his right, pursuant to 42 U.S.C. § 300aa-12(e), to seek review of the Special Master’s
October 13, 2021, entitlement decision.


                                                1
$97,500.00, consisting of pain and suffering, which represents all elements of compensation to

which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

       II.     Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Special Master’s decision and the

Court’s judgment award the following 2: a lump sum payment of $97,500.00, in the form of a

check payable to petitioner.

       III.    Summary of Recommended Payment Following Judgment

       Lump sum payable to petitioner, Janell Ross:          $97,500.00


                                                     Respectfully submitted,

                                                     BRIAN M. BOYNTON
                                                     Principal Deputy Assistant Attorney General

                                                     C. SALVATORE D’ALESSIO
                                                     Acting Director
                                                     Torts Branch, Civil Division

                                                     HEATHER L. PEARLMAN
                                                     Deputy Director
                                                     Torts Branch, Civil Division

                                                     DARRYL R. WISHARD
                                                     Assistant Director
                                                     Torts Branch, Civil Division




2 Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                2
                          /s/ Colleen C. Hartley
                          COLLEEN C. HARTLEY
                          Trial Attorney
                          Torts Branch, Civil Division
                          U.S. Department of Justice
                          P.O. Box 146
                          Benjamin Franklin Station
                          Washington, D.C. 20044-0146
                          Phone: (202) 616-3644
                          Email: colleen.hartley@usdoj.gov
DATED: June 6, 2022




                      3